                                                                                                    FORM 1
                                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                  Page:       1
                                                                                                 ASSET CASES
Case No:              19-13159        JPS   Judge: JESSICA PRICE SMITH                                                                   Trustee Name:                      ALAN J. TREINISH, TRUSTEE
Case Name:            ADAMS, LASHAY D.                                                                                                   Date Filed (f) or Converted (c):   05/21/19 (f)
                                                                                                                                         341(a) Meeting Date:               06/25/19
For Period Ending: 06/26/19                                                                                                              Claims Bar Date:                   APPLIED FOR



                                        1                                                2                          3                          4                        5                                 6
                                                                                                           Estimated Net Value
                                                                                     Petition/        (Value Determined by Trustee,    Property Formally           Sale/Funds               Asset Fully Administered (FA)/
                              Asset Description                                     Unscheduled          Less Liens, Exemptions,          Abandoned                Received by             Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                            Values                and Other Costs)          OA=554(a) Abandon             the Estate

 1. 2016 HONDA CIVIC (LIENS: HONDA FINANCIAL $19,053 T                                  15,000.00                             1.00                                               0.00                           1.00
     2016 Honda Civic (Liens: Honda Financial $19,053 To retain and pay)
     mileage: 45,000
 2. 2003 TOYOTA CAMRY (LIEN LOANMAX $6,000 TO SURRENDE                                    1,000.00                            0.00                                               0.00                  FA
     2003 Toyota Camry (Lien Loanmax $6,000 To surrender) mileage:
     170,000
 3. HOUSEHOLD GOODS AND FURNISHINGS. NO SINGLE ITEM HA                                       180.00                           0.00                                               0.00                  FA
     Household goods and furnishings. No single item has a value in excess
     of $575.
 4. TELEVISION(S), VCR(S), COMPUTER(S),CELL PHONE(S) E                                       400.00                           0.00                                               0.00                  FA
     Television(s), VCR(s), computer(s),cell phone(s) ect... No single item
     has a value in excess of $575.
 5. CLOTHING - MISC                                                                          100.00                           0.00                                               0.00                  FA
     Clothing - misc
 6. JEWELRY - MISC                                                                            50.00                           0.00                                               0.00                  FA
     Jewelry - misc
 7. CASH ON HAND                                                                               5.00                           0.00                                               0.00                  FA
     Cash on hand
 8. KEY BANK OVERDRAFTED                                                                       0.00                           0.00                                               0.00                  FA
     Key Bank Overdrafted
 9. STOFFE CREDIT UNION                                                                        0.25                           0.00                                               0.00                  FA
     Stoffe Credit Union
 10. NESTLE USA                                                                           5,000.00                            0.00                                               0.00                  FA
     Nestle USA
 11. ALVAREZ, YILDA (LANDLORD)                                                               700.00                           0.00                                               0.00                  FA
     Alvarez, Yilda (landlord)
 12. 2019 FEDERAL AND STATE TAX REFUNDSPORTIONS OF THE                                   Unknown                              0.00                                               0.00                  FA
     2019 Federal and State Tax RefundsPortions of the Federal Tax Refund,
     if any, attributable to earned income credit and/or additional child tax




LFORM1                                                                                                                                                                                                                 Ver: 22.01b
                                                 19-13159-jps               Doc 18      FILED 06/26/19                  ENTERED 06/26/19 11:01:45                       Page 1 of 2
                                                                                                   FORM 1
                                                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                           Page:       2
                                                                                                ASSET CASES
Case No:             19-13159       JPS     Judge: JESSICA PRICE SMITH                                                                         Trustee Name:                      ALAN J. TREINISH, TRUSTEE
Case Name:           ADAMS, LASHAY D.                                                                                                          Date Filed (f) or Converted (c):   05/21/19 (f)
                                                                                                                                               341(a) Meeting Date:               06/25/19
                                                                                                                                               Claims Bar Date:                   APPLIED FOR



                                        1                                                    2                            3                          4                        5                                   6
                                                                                                               Estimated Net Value
                                                                                       Petition/          (Value Determined by Trustee,      Property Formally           Sale/Funds                 Asset Fully Administered (FA)/
                              Asset Description                                       Unscheduled            Less Liens, Exemptions,            Abandoned                Received by               Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                              Values                  and Other Costs)            OA=554(a) Abandon             the Estate

     care credit are being claimed as 100% exempt. Portions of the tax refund
     not attributable to earned income and/or child tax credits may be subject
     to to other exemptions which are yet to be determined
 13. PREFERENCE TO BARCLAYS                                                                   1,010.00                               1.00                                               0.00                            1.00
 14. POSSIBLE PI CLAIM (u)                                                                        0.00                               1.00                                               0.00                            1.00

                                                                                                                                                                                                 Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                         $23,445.25                               $3.00                                              $0.00                           $3.00
                                                                                                                                                                                                 (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   Initial Projected Date of Final Report (TFR): 06/26/20           Current Projected Date of Final Report (TFR): 06/26/20


           /s/     ALAN J. TREINISH, TRUSTEE
   __________________________________________ Date: 06/26/19
           ALAN J. TREINISH, TRUSTEE




LFORM1                                                                                                                                                                                                                         Ver: 22.01b
                                                 19-13159-jps               Doc 18          FILED 06/26/19                    ENTERED 06/26/19 11:01:45                       Page 2 of 2
